Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 1 of 7

Case Number. 19-613 T

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

(Judge Thomas C. Wheeler)
Caroline Pekrul
Plaintiff,

Vv.
THE UNITED STATES

Defendant,

 

OBJECTION OF CAROLINE PEKRUL TO UNITED
STATES MOTION TO DISMISS

 

Plaintiff objects to Defendant’s motion to dismiss on the grounds that
Defendant’s statements are deceptive to this court with false statements and
misrepresentations about Plaintiff and the very nature of this claim.
Defendant’s motion to dismiss can be summarized in three simple words;
“Wag The Dog”!

“To 'wag the dog’ means to purposely divert attention from what would

otherwise be of greater importance, to something else of lesser significance.

Page | of 6

 &

Pekrul v. THE UNITED STATES, 19-613 T il Wo! 9h} }
Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 2 of 7

By doing so, the lesser-significant event is catapulted into the limelight,

Js

drowning proper attention to what was originally the more important issue.’

I. RE: Plaintiff’s Legal Proceedings

In Defendant’s motion, Defendant’s states the dismissal of Plaintiff's
petition is due to the court not having jurisdiction because the IRS did not
issue the notices of deficiency or notices of determination that would grant
jurisdiction to the court for adjudication. Defendant fails to state and
comprehend that in fact it was the Commissioner’s statements that the IRS
did not have jurisdiction because the IRS failed to issue the required notices
that would grant the IRS and the Commissioner jurisdiction to take Plaintiff's
assets. Without the IRS following proper procedures and laws, the taking of
Plaintiff’s assets amounts to theft and counterfeit liens, not an over payment
of a tax. The Tax Court dismissed the case because the Commissioners own
words stated they lack jurisdiction because they did not follow their own
rules! The Tax court simply agreed. Defendant goes on to state that
Plaintiff's filings are one of a number of similar such cases, yeah? So what?
Plaintiff's injuries are one of millions of similar such cases of the

Commissioner and the IRS acting without jurisdiction to take assets without

Page 2 of 6
Pekrul v. THE UNITED STATES, 19-613 T
Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 3 of 7

following proper rules and procedures that have left untold numbers of
innocent victims destitute and some driven to the point of suicide. Plaintiff is
one of the few willing to stand up and challenge such flagrant abuse of

authority.

Il. RE: Plaintiff’s Tax Liabilities
Perhaps Defendant does not quite get it, unless the IRS, under the
Commissioner, follows the proper steps to acquire jurisdiction, there are
no tax liabilities, there are only jurisdiction liabilities for Defendant.
Perhaps if Defendant had followed Defendant’s own procedures,

Defendant would not have to respond to this claim. Therefore, any so

 

called back taxes, penalties or interest are null and void as they were
issued without establishing proper jurisdiction prior to their

|
implementation. |

RE: Argument
The court of Federal Claims is a court of limited jurisdiction and as such
has the duty to examine the jurisdiction of every claim before it assumes

jurisdiction over that claim. As such, by Defendant’s own words, there are

Page 3 of 6
Pekrul v. THE UNITED STATES, 19-613 T

 
Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 4 of 7

numerous cases just like this one so Plaintiff is confident that the court can
determine the jurisdiction of this claim and the reasons for the jurisdiction
just as it does in these numerous other claims. However, to humor Defendant,
this court has jurisdiction as a claim for injury from Defendant taking
Plaintiff's assets without establishing jurisdiction to do so, no jurisdiction
means unlawful collections. Unlawful collections mean injuries for theft and
inhibiting Plaintiff's assets with counterfeit securities. Since Defendant did
not establish proper jurisdiction, this is not and never has been a tax matter,
this is a jurisdictional matter and a matter of injuries due to denial of due

process.

I. RE: Plaintiff's claims show a misunderstanding of the
meaning of the tax court rulings

Defendant again is engaged in “Wag The Dog” strategies. The reason

the tax court denied Plaintiffs petition is because, by Commissioners own

admission, procedures were not followed to establish jurisdiction, therefore,

the matter before the court was NOT a tax matter because Defendant did not

establish jurisdiction to make it a tax matter. Simply put, when the

Commissioner admitted not following proper procedures to establish

Page 4 of 6
Pekrul v. THE UNITED STATES, 19-613 T

 

 

 

 
Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 5 of 7

jurisdiction, and the tax court agreed, the matter then became a matter of

abuse and injury.

II. RE: Court lacks jurisdiction over Plaintiff's tax payment claims
Again, “Wag The Dog” by Defendant. Defendant states “Plaintiff's
claim here is based solely on the tax court order of dismissal”
Apparently Defendant did not read the Plaintiff’s claim. The Claim is
based the Commissioner’s admission that jurisdiction was not obtained
because the IRS did not follow procedures (Title 26 6212, 6213a)
required by law and the tax court agreed.
Defendant again “wag The Dog” with the Tucker act. This act only
applies with tax matters, since the Defendant failed to establish
jurisdiction before taking Plaintiff’s assets, there is NO TAX MATTER,
and therefore, the Tucker Act does not apply.
Ii. RE: This court lacks jurisdiction over Plaintiff’s claim for
damages.
Defendant misrepresents Plaintiff’s claim by characterizing the claim

for money damages or rather a money judgment, Plaintiff's claim is

 

Page 5 of 6

 

Pekrul v. THE UNITED STATES, 19-613 T
Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 6 of 7

NOT for a money judgment but for simply a “Judgment”, Again, a “wag

The Dog” misrepresentation.

Defendant goes on to say that that Plaintiff is bringing this case as a
“Takings” case under the 5 amendment. Really? When did Plaintiff
make that presentment? Defendant is attempting to mislead this court
yet again with false and misleading statements. Plaintiff never made any
such allegation and by Defendant stating such claims is continuing to
mislead this court. Defendant knows all too well of the institutional

abuses Defendant has been engaged in for many decades and now is

having to face the consequences.

Conclusion

Plaintiff asks this court to dismiss Defendant’s motion to dismiss on the
grounds that Defendant has been misleading this court with false
statements and allegations about this claim. Furthermore, Plaintiff asks

this court to issue Judgment (Not a money judgment) in favor of

Plaintiff in the amount of $ 4,338,699.89.

Caroline Pekrul

 

Plaintiff

Page 6 of 6
Pekrul v. THE UNITED STATES, 19-613 T

 
 

    

Case 1:19-cv-00613-TCW Document6 Filed 07/24/19 Page 7 of 7

Lyndon B. Johnson

United States

RUA, AVIRA

   
  
 

    
 
    

  

aoa. *h ‘
Giorgione, ca,
‘Natio:

VEAMATR-TS10 (ee ss
malGalleryofare us. UNTTED STATES §: i

 

Leite Sales Ledenul [arms Covel
TW [ad sou Hace WU

Washi vga DE Ad73y
